DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, 12-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,852,815 (hereinafter US Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").
Regarding claim 1: 
Patent claim discloses a head-mounted display (HMD) system comprising: 
a HMD comprising a display panel having an array of light emitting elements (see US Patent; col. 25, line 16 and col. 26, lines 18-19); 
one or more processors (see US Patent; col. 25, line 18); and 
memory storing computer-executable instructions that, when executed by the one or more processors (see US Patent; col. 25, lines 19-21) , cause the HMD system to: 
receive, from an application and based at least in part on a first predicted pose of the HMD, pixel data associated with a frame of a series of frames (see US Patent, col. 25, lines 22-23 and col. 26, lines 33-43); 
apply, based at least in part on a second predicted pose of the HMD, re-projection adjustments to the pixel data to obtain modified pixel data (see col. 26, lines 44-47); 
determine a time difference between a pair of sequential light pulses emitted by the light emitting elements that is indicative of a current refresh rate of the HMD (see col. 25, lines 24-28); 
determine a value of a light output parameter based at least in part on the time difference (see col. 25, lines 31-32); 
present an image on the display panel based at least in part on the modified pixel data (see col. 25, lines 33-34); and 
illuminate the light emitting elements in accordance with the value of the light output parameter during presentation of the image on the display panel (see col. 25, lines 35-37).
	Regarding claim 2: 
	Patent claim discloses the HMD system of claim 1, wherein the value of the light output parameter corresponds to at least one of: a magnitude of a pulse of light for illuminating the light emitting elements; a duration of the pulse of light for illuminating the light emitting elements; or a number of the light emitting elements that are simultaneously illuminated while illuminating individual subsets of the light emitting elements in sequence during the presentation of the image on the display panel (see US Patent, col. 26, lines 1-10).
	Regarding claim 5: 
	Patent claim discloses the HMD system of claim 1 wherein the computer-executable instructions, when executed by the one or more processors, further cause the HMD system to, prior to determining the time difference: 
determine a first predicted illumination time representing a time at which the light emitting elements will illuminate for the frame (see US Patent, col. 26, lines 24-26); 
determine the first predicted pose of the HMD based at least in part on the first predicted illumination time (see US Patent, col. 26, lines 27-30); 
determine a second predicted illumination time representing the time at which the light emitting elements will illuminate for the frame (see US Patent, col. 26, lines 35-39);  and 
determine the second predicted pose of the HMD based at least in part on the second predicted illumination time (see US Patent, col. 26, lines 40-43).
Regarding claim 6: 
Patent claim discloses the HMD system of claim 5, wherein the first predicted illumination time is determined based at least in part on a prediction of an amount of time the application will spend rendering the frame (see US Patent, col. 26, lines 56-57).
	Regarding claim 7: 
	Patent claim discloses the HMD system of claim 5. wherein the second predicted illumination time is determined based at least in part on an amount of time the application spent rendering the frame (see US Patent, col. 26, lines 61-67).
	Regarding claim 8: 
	Patent claim discloses a method comprising: 
receiving, from an application and based at least in part on a first predicted pose of a head-mounted display (HMD), pixel data associated with a frame of a series of frames (see US Patent, col. 27, lines 7-8 and 39-44); 
applying, based at least in part on a second predicted pose of the HMD, re-projection adjustments to the pixel data to obtain modified pixel data (see US Patent, col. 27, lines 48-58); 
determining a time difference between a pair of sequential light pulses emitted by light emitting elements of a display panel of the HMD, the time difference indicative of a current refresh rate of the HMD (see US Patent, col. 27, lines 9-12); 
determining a value of a light output parameter based at least in part on the time difference (see US Patent, col. 27, lines 16-17); 
presenting an image on the display panel based at least in part on the modified pixel data (see US Patent, col. 27, lines 18-19); and 
controlling the light emitting elements to emit a light pulse in accordance with the value of the light output parameter during presentation of the image on the display panel (see US Patent, col. 27, lines 20-23).
Regarding claim 9: 
Patent claim discloses the method of claim 8, wherein the value of the light output parameter corresponds to at least one of: a magnitude of the light pulse for the frame; a duration of the light pulse for the frame; or a number of the light emitting elements that are simultaneously illuminated during the light pulse for the frame (see US Patent, col. 27, lines 24-30).
Regarding claim 12:
Patent claim discloses the method of claim 8, further comprising, prior to the determining of the time difference: 
determining a first predicted illumination time representing a time at which the light pulse for the frame will occur (see US Patent, col. 27, lines 36-38); 
determining the first predicted pose of the HMD based at least in part on the first predicted illumination time (see US Patent, col. 27, lines 39-42); 
sending, to the application, pose data indicative of the first predicted pose to receive the pixel data associated with the frame (see US Patent, col. 27, lines 43-44); 
determining a second predicted illumination time representing the time at which the light pulse for the frame will occur (see US Patent, col. 27, lines 47-50); and 
determining the second predicted pose of the HMD based at least in part on the second predicted illumination time (see US Patent, col. 27, lines 51-52).
Regarding claim 13: 
Patent claim discloses the method of claim 12, wherein: 
the first predicted illumination time is determined based at least in part on a prediction of a first amount of time the application will spend rendering the frame (see col. 27, lines 62-65); and 
the second predicted illumination time is determined based at least in part on a second amount of time the application spent rendering the frame (see col. 27, lines 66-67).
Regarding claim 14: 
Patent claim discloses the method of claim 8, wherein the controlling of the light emitting elements to emit the light pulse comprises at least one of: 
causing the light emitting elements to simultaneously emit light; or causing individual subsets of the light emitting elements to sequentially emit the light (see US Patent, col. 28, lines 1-7).
Regarding claim 15: 
Patent claim discloses a system comprising: 
a head-mounted display (HMD) comprising a display panel having an array of light sources (see US Patent, col. 28, lines 15-17 and lines 48-50); and 
one or more processors (see US Patent, col. 28, line 18) to: 
receive, from an application and based at least in part on a first predicted pose of the HMD, pixel data associated with a frame of a series of frames (see US Patent, col. 28, lines 19-22 and lines 56-59); 
apply, based at least in part on a second predicted pose of the HMD, re-projection adjustments to the pixel data to obtain modified pixel data (see US Patent, col. 29, lines 1-8); 
determine an instantaneous refresh rate of the HMD (see US Patent, col. 28, lines 23-26; “a first time difference between an illumination of the light sources for a preceding frame of the series of frames and an upcoming illumination of the light sources for the first frame” is equivalent to “an instantaneous refresh rate”); 
present an image on the display panel based at least in part on the modified pixel data (see US Patent, col. 28, lines 31-32); and 
control, during presentation of the image on the display panel, the light sources to emit a pulse of light with at least one of a magnitude or a duration that is based at least in part on the instantaneous refresh rate (see US Patent, col. 28, lines 33-36).
Regarding claim 16: 
Patent claim discloses the system of claim 15, wherein determining the instantaneous refresh rate is based at least in part on a time difference between a pair of sequential pulses of light emitted by the light sources (see US Patent, col. 28, lines 23-26).
	Regarding claim 17: 
	Patent claim discloses the system of claim 15, wherein the one or more processors are further configured to determine a value associated with the at least one of the magnitude or the duration of the pulse of light, and wherein the light sources are controlled to emit the pulse of light based at least in part on the value (see US Patent, col. 28, lines 37-46).
	Regarding claim 18: 
	Patent claim discloses the system of claim 15, wherein the HMD is a virtual reality (VR) headset (see US Patent, col. 29, lines 25-27).
	Regarding claim 20: 
	Patent claim discloses the system of claim 15, wherein the one or more processors are further configured to, prior to determining the instantaneous refresh rate: 
determine a first predicted illumination time representing a time at which the light sources will emit the pulse of light for the frame (see US Patent, col. 28, lines 53-55); 
determine the first predicted pose of the HMD based at least in part on the first predicted illumination time (see US Patent, col. 28, lines 56-59); 
determine a second predicted illumination time representing the time at which the light sources will emit the pulse of light for the frame (see US Patent, col. 28, lines 64-67); and 
determine the second predicted pose of the HMD based at least in part on the second predicted illumination time (see US Patent, col. 29, lines 1-4).
Claims 3, 4, 10, 11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,852,815 in view of Chan et al. (US 2019/0302881; hereinafter Chan). 
Regarding claim 3: 
Patent claim discloses all the features in claim 1.  However, Patent claim does not disclose the HMD system, wherein the display panel comprises a liquid crystal display (LCD) panel, and wherein the light emitting elements operate as a backlight of the LCD panel.
In the same field of endeavor, Chan discloses a HMD system, wherein the display panel comprises a liquid crystal display (LCD) panel, and wherein the light emitting elements operate as a backlight of the LCD panel (see paragraph 20; the LCD inherently includes a backlight).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the HMD of the Patent claim such that the display panel comprises a liquid crystal display panel as taught by Chan.  One of ordinary skill in the art would have been motivated to do this because brightness control can be realized for a liquid crystal display panel.  
Regarding claim 4: 
Patent claim discloses all the features in claim 1.  However, Patent claim does not disclose the HMD system, wherein the display panel comprises an organic light emitting diode (OLED) display panel, and wherein the light emitting elements comprise OLEDs of the OLED display panel.
In the same field of endeavor, Chan discloses a HMD system, wherein the display panel comprises an organic light emitting diode (OLED) display panel, and wherein the light emitting elements comprise OLEDs of the OLED display panel (see paragraph 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the HMD of the Patent claim such that the display panel comprises an organic light emitting diode display panel as taught by Chan.  One of ordinary skill in the art would have been motivated to do this because brightness control can be realized for an organic light emitting diode display panel. 
Regarding claim 10: 
Patent claim discloses all the features in claim 8.  However, Patent claim does not disclose the method, wherein the HMD is a virtual reality (VR) headset.
In the same field of endeavor, Chan discloses a method, wherein the HMD is a virtual reality (VR) headset (see paragraph 15).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Patent claim such that the HMD is a virtual reality headset as taught by Chan. One of ordinary skill in the art would have been motivated to do this because brightness control for virtual reality headset can be realized. 
Regarding claim 11: 
Patent claim discloses all the features in claim 8.  However, Patent claim does not disclose the method, wherein the application is a video game application.
In the same field of endeavor, Chan discloses a method, wherein the application is a video game application (see paragraph 32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Patent claim such that the application is a video game application as taught by Chan. One of ordinary skill in the art would have been motivated to do this because brightness control for a HMD during video game application can be realized. 
Regarding claim 19: 
Patent claim discloses all the features in claim 15.  However, Patent claim does not disclose the system, wherein the application is a video game application.
In the same field of endeavor, Chan discloses a system, wherein the application is a video game application (see paragraph 32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Patent claim such that the application is a video game application as taught by Chan. One of ordinary skill in the art would have been motivated to do this because brightness control for a HMD during video game application can be realized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625